Citation Nr: 0721301	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  03-23 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disability.  

2.  Entitlement to an initial disability rating in 
excess of 10 percent for pseudofolliculitis barbae 
(PFB). 



REPRESENTATION

Appellant represented by:	Disabled American 
Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from June 1957 to June 
1960.

This appeal comes before the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, that in 
pertinent part denied entitlement to service 
connection for respiratory problems and allergic 
rhinitis.

By an August 2005 rating decision, the RO granted 
service connection for pseudofolliculitis barbae and 
assigned an initial 10 percent rating.  Subsequent to 
the Board's March 2006 remand regarding the appeal of 
service connection for a chronic respiratory 
disability, the veteran submitted a timely notice of 
disagreement (NOD) with the initial rating for PFB.  
No statement of the case (SOC) has been issued 
addressing this issue.  Thus, a remand is necessary.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
The initial rating for PFB is addressed in the REMAND 
portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The weight of the competent medical evidence is at 
least in relative equipoise on the question of whether 
the veteran's exposure to inhalation hazards during 
active service caused a chronic respiratory 
disability.  



CONCLUSION OF LAW

A chronic respiratory disability was incurred in 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will 
obtain.  38 U.S.C.A. § 5103(a).  VA has also told 
claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must 
tell a claimant the types of medical and lay evidence 
that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and 
evidence needed to substantiate his claim.  VA 
provided notice letters in April 2002, January 2005, 
and in May 2006, which informed the veteran of what 
evidence is needed to substantiate the claim, what 
evidence he was responsible for obtaining, and what 
evidence VA would obtain.  

VA has met its duty to assist in obtaining any 
relevant evidence available to substantiate the claim 
addressed in this decision.  VA examination reports 
are associated with the claims files.  All identified 
evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 
38 C.F.R. § 3.159(c).  VA sent its first notice letter 
prior to the initial adverse decision, as recommended 
in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims 
(Court) set forth further notice requirements that VA 
must provide the veteran.  The May 2006 letter 
provided the evidence with the notices to which he is 
entitled.  Thus, no unfair prejudice will result from 
the Board's handling of the matter.  

Service Connection 

Service connection will be awarded for disability 
resulting from injury or disease incurred in or 
aggravated by active service (wartime or peacetime).  
38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. 
§ 3.303(a) (2006).  

Service connection requires competent evidence 
showing: (1) in-service incurrence or aggravation of a 
disease or injury; (2) the existence of a present 
disability; and (3) a causal relationship between the 
present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by service medical 
records (SMRs), or for which the veteran seeks service 
connection, must be considered on the basis of the 
places, types, and circumstances of his service as 
shown by service records, the official history of each 
organization in which he served, his medical records, 
and all pertinent medical and lay evidence.  38 C.F.R. 
§ 3.303(a).  

"Direct" service connection may be granted for any 
disease not diagnosed initially until after discharge 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred 
during service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board 
assesses the credibility and weight to be given to the 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits 
of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that a veteran need only demonstrate 
that there is an approximate balance of positive and 
negative evidence in order to prevail.  To deny a 
claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

The veteran's DD form 214 reflects service as a guided 
missile propellant explosives specialist (GM Prop Exp 
Sp).  His Military Operational Specialty Code (MOS) 
was 414.10.  He was assigned to the 50th Ord Co (Ammo) 
[50th Ordnance Company Ammunition detail] at APO 227 
(Kaiserslautern, Ger).  His service medical records 
and separation examination report do not indicate a 
chronic respiratory disorder.  He requested service 
connection for chronic respiratory disability in May 
2001, claiming exposure to corrosive and toxic 
chemicals.

In support of his claim, the veteran submitted a July 
2000 letter from K. Caplinger, M.D., that simply 
offers diagnoses of rhinitis and cough.  He submitted 
a February 2005 letter from L. Walker, M.D., that 
notes that the veteran suffers from a respiratory 
condition that could follow exposure to corrosive and 
toxic chemicals.  He submitted a March 2005 statement 
from L. Pouget, licensed practical nurse (LPN), who 
noted that the veteran displayed chronic respiratory 
symptoms for many years.  

The veteran also submitted a September 2005 letter 
from C. Rodgers, registered nurse (RN).  Nurse Rodgers 
opined that the veteran's chronic respiratory disorder 
is consistent with exposure to corrosive and toxic 
chemicals that do not produce immediate illness.  
Nurse Rodgers opined that the chronic respiratory 
disability was caused by active service.  In October 
2005, M. Barnett, RNP (registered nurse practitioner) 
offered a similar opinion.  

In October 2005, Dr. N. Fomukong (no credential 
provided), reviewed the pertinent history and 
concluded that it is "highly likely" that the 
veteran's respiratory illness was caused by exposure 
to chemicals and radiation during active service.  Dr. 
Fumukong reviewed medical literature as well as the 
list of chemicals to which the veteran was allegedly 
exposed during active service.  Moreover, Dr. Fumukong 
noted that these chemicals caused delayed-onset 
respiratory disorders. 

In April 2007, J. Morse, M.D., explained that toxic 
chemicals inherent to the veteran's MOS cause some 
symptoms that may be slightly evident at the time, but 
manifest over a period of time.  Dr. Morse concluded 
with the following:
  
  Based on my knowledge, experience, and treatment 
of [the veteran], I can reasonably say that [the 
veteran's] respiratory problems can be attributed 
to his military occupation.  

The veteran submitted lay witness statements that 
reflect that his chronic respiratory symptoms were 
first noted following active service.  He submitted 
statements from service comrades that reflect that he 
often displayed symptoms during active service.  

The above medical evidence is controverted by a 
November 2006 VA compensation examination report and 
medical opinion.  The VA examiner (no credential 
supplied) reviewed the pertinent medical history and 
offered an assessment of "chronic respiratory disease, 
probably bronchitis."  The examiner concluded that it 
is less likely than not that bronchitis is related to 
inhalation hazards during active service, as such 
would have produced immediate alveolitis, rather than 
delayed onset.  

The veteran himself has attributed his chronic 
respiratory disorder to active service; however, he is 
not a trained medical professional.  Lay statements 
are competent evidence with regard to descriptions of 
symptoms of disease or disability or an injury, but 
when the determinative issue involves a question of 
medical diagnosis or causation, as here, only 
individuals possessing specialized training and 
knowledge are competent to render an opinion.  
38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Thus, his statements may 
determine when symptoms arose, but not why they arose.  

In this case, the medical experts seem to agree that 
the veteran was exposed to hazardous chemicals during 
active service.  They disagree, however, on whether 
these inhalation hazards would produce immediate 
symptoms or delayed-onset symptoms.  While the SMRs do 
not reflect the onset of a chronic respiratory 
disease, the veteran has reported that he was treated 
during active service for respiratory symptoms and his 
service comrades have recalled as much also.  Thus, if 
symptoms did arise during active service, then a 
medical opinion based on no reported symptoms during 
active service would be less persuasive.  Because the 
persuasive value of the VA medical opinion is slightly 
diminished and because the private health 
professionals do believe that exposure to inhalation 
hazards during active service caused a delayed onset 
respiratory disease, the favorable medical evidence is 
at least as persuasive as the negative evidence.  

After considering all the evidence of record, the 
Board finds that it is in relative equipoise.  The 
benefit of the doubt doctrine must therefore be 
applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  The claim for service connection for a chronic 
respiratory disability is therefore granted.  


ORDER

Service connection for a chronic respiratory 
disability is granted.  





REMAND

As noted in the introduction, in an August 2005 rating 
decision, the RO granted service connection for PFB 
and assigned an initial 10 percent rating.  Subsequent 
to the Board's March 2006 REMAND, the veteran 
submitted an NOD with the initial rating for PFB.  No 
SOC has been issued addressing this issue.  In 
accordance with 38 C.F.R. § 19.26, unless the matter 
has been resolved by a grant of benefits or the NOD is 
withdrawn by appellant or his representative, VA must 
issue an SOC.  Thus, a remand is necessary.  
Manlincon, supra; VAOPGCPREC 16-92.  However, this 
issue will be returned to the Board after issuance of 
the SOC only if perfected by the filing of a timely 
substantive appeal.  Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997).

Accordingly, the case is REMANDED for the following 
action:

The RO should issue an SOC with 
respect to an initial disability 
rating in excess of 10 for PFB.  
The veteran should be informed 
that, under 38 C.F.R. § 20.302 
(2006), he has 60 days from the 
date of mailing of the SOC to file 
a substantive appeal or a request 
for an extension of time to do so.

Thereafter, if a substantive appeal has been filed, 
the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional 
evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


